Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 5/22/21, is a CON of 16659775, filed on 10/22/19. 16695775 is a CON of 15933532, filed on 3/23/18. 15933532 is a CON of 15109013, filed on 6/29/16. 15109013 is a national stage entry of PCT/US2014/072922, International Filing Date: 12/31/2014; and claims foreign priority to 6/DEL/2014, filed 01/01/2014. The foreign priority document is on file for 15109013. 

Status of Claims
Claims 43-66 are currently pending.
Claims 43-66 were examined and are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 9-10 of U.S. Patent No. 10030004 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound required to practice the instantly claimed method is claimed in US ‘004. The claims of US ‘004 are drawn to compounds including 4-(2-(5-chloro-2-fluorophenyl)-5-isopropylpyridin-4-ylamino)-N-(1,3-dihydroxypropan-2-yl)nicotinamide, and a pharmaceutical composition comprising this compound, while the instant claims are drawn to a method of treating a tumor in an individual diagnosed with cancer comprising administering an effective amount of this same compound. The instantly claimed method and the claims of US ‘004 are not patentably distinct because the compound claimed in US ‘004, 4-(2-(5-chloro-2-fluorophenyl)-5-isopropylpyridin-4-ylamino)-N-(1,3-dihydroxypropan-2-yl)nicotinamide, is required to practice the instantly claimed process.

Claims 43-45, 58-59, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19-21 of U.S. Patent No. 10501436 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass treating a skin cancer or a colon cancer comprising administering the same compound, 4-(2-(5-chloro-2-fluorophenyl)-5-isopropylpyridin-4-ylamino)-N-(1,3-dihydroxypropan-2-yl)nicotinamide. The claims of US ‘436 are drawn to a method of inhibiting SMAD-2 or ALK1-5 in an individual comprising administering an effective amount of 4-(2-(5-chloro-2-fluorophenyl)-5-isopropylpyridin-4-ylamino)-N-(1,3-dihydroxypropan-2-yl)nicotinamide, wherein the individual has a skin tumor or colorectal tumor (see claims 1 & 19 of US ‘436), while the instant claims are drawn to a method of treating a tumor in an individual diagnosed with cancer comprising administering an effective amount of this same compound, wherein the cancer is a colon cancer or skin cancer. The instantly claimed method and the method claimed in US ‘436 are not patentably distinct because these claims encompass treating skin or colon cancers by administering the same compound. 

Claim Objection
Claim 63 is objected to because of the following informalities:  the term “sarcoma” appears to be missing in line 1 of the claim, after “wherein the”.  Appropriate correction is required.


Information Disclosure Statements
The IDS filed on 5/22/21 have been considered. 

Conclusion
Claims 43-66 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627